PER CURIAM.
This was an appeal from an order of the court below, sitting in bankruptcy, restraining the appellants from disposing of certain property, real and personal, which it is alleged belongs to the bankrupt estate. Proceedings are now pending to have the alleged bankrupt declared to be a bankrupt. Pending that proceeding, and in view of the omission of the appellants to inform the court as to the nature of their claim, so as to enable it to now determine whether the alleged claim should be passed on by the court itself or whether the trustee, in ease the alleged bankrupt is so adjudged, should proceed by plenary action, this restraining orden was granted.
Wo find no error in the court making such cautionary order to enable it to keep control over the property meanwhile. We accordingly dismiss the present appeal.